PER CURIAM.
In this appeal, the public defender has filed a motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and the appellant has filed a pro se initial brief alleging three grounds of ineffective assistance of counsel in failing to correct score-sheet error as well as trial court error in sentencing appellant pursuant to an incorrect scoresheet. The revocation of appellant’s probation and his sentences are affirmed, without prejudice to his raising grounds of ineffective assistance of counsel and scoresheet error by a timely and proper postconviction motion pursuant to rule 3.800(a) and/or rule 3.850, Florida Rules of Criminal Procedure.
POLEN, C.J., STONE and HAZOURI, JJ., concur.